Exhibit 23 [Letterhead of Deloitte & Touche LLP] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos.333-66049, 333-38887, and 333-109894 on Form S-8 of our reports dated June8, 2011, relating to the consolidated financial statements of Riverview Bancorp,Inc., and the effectiveness of Riverview Bancorp, Inc.’s internal control over financial reporting, appearing in this Annual Report on Form10-K of Riverview Bancorp,Inc. for the year ended March31, 2011. /s/ Deloitte & Touche LLP Portland, Oregon June8, 2011
